Title: To George Washington from Alexander McDougall, 2 January 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     West Point January 2nd 1782.
                  
                  I sincerely congratulate your Excellency, on the signal sucess of the Campaign.  If America can be induced, to make a proper use of it; the war in this country, will be but of short duration, otherwise it may continue much longer, than sanquine men imagine.
                  The Infantry at this Post, were very uneasy for three weeks past; and there was two much ground to fear, a mutiny would take place yesterday.  But by particular attention to their condition, all is now quiet, and they are in good humor.  The prudent conduct of the Officers, has greatly contributed to the calm State of the Garrison.
                  I shall not by this conveyance, trouble you with a detail of the origin of this discontent, as the bearer Lieutenant Franks is in great haste.
                  I take the liberty to inclose you, a State of Doctor Ledyards case, the most of the facts are familiar to me.  Your Excellency knows, I have not troubled you or Congress with applications in favour of any person—not even for myself, or my Son; Nor should I do it now, but that I know him to be a proud republican, a man of strict honor; and one, who has remained with the Army, or public service thro’ all our changes, altho’ at times, I knew him to want a whole shirt and a whole pair of stockings.  Notwithstanding this, he did not quit the service, nor petulantly ferret Congress, or the Commander in Chief with his complaints, or sufferings.  The state of his case, was made at my instance, from a sense of his merit, so that, I am a volunteer for him in this address.  I have not the most distant wish to ask a favour for him; but that he may be placed in the new-arrangement of the Hospital, in such a station as justice and his services entitle him to.  This, and this only I request for him.
                  I sincerely wish you, and your Lady, the compliments of the season.  And have the Honor to be Your Excellency’s most obedient and most Humble Servant
                  
                     Alexander McDougall
                     
                  
                Enclosure
                                    
                     
                        
                           c.2 January 1782
                        
                     
                     A State of Doctor Ledyards Case, who at present acts as Assistant Purveyor to the Hospitals.
                     He was regularly bred a Physician, having studied under Doctor Samuel Bard Junior, an eminent Physician in the City of New York, and Sustained the Reputation of a Young Gentleman of knowledge in his profession.
                     At the Commencement of the War, he was appointed a Mate in the first New York regement, having been previously examened by the Professors of Physicians Kings Colledge New York.  before he applied the Regements were supplied with Surgeons, and his desire to serve his Country induced him to Accept this Station, tho every way qualified for a Surgeoncy.
                     In 1776 On the raising the New York Regements anew, he was Examened for the Surgeoncy of third New York Regement, he would have been appointed; but a Gentleman of the profession from Canda having returned, who had been displaced by the reduction of the New York Regement; at the Close of the Year 1775; he generously resigned his pretensions, to the appointment in his favour, and accepted of that of a Mate in the General Hospital, having the distinction of prescribing Mate, and was intrusted with the care of a Hospital.
                     Soon after the Enterprize of Trenton he returned to the Department on the East Side of Hudsons river; when he was appointed Apothecary General.  Altho this office was in point of pay and respect equal to that of Senior Surgeon, he objected to the acceptance of it, to Doctor Morgan who was then Director, as it would put him out of the Line of his profession, on this Doctor Morgan told him if he would accept of it, he should Act and be considered as a Surgeon and accordingly he was immediately put in Charge of a Hospital, and at the same time Superintended the Medical Department.
                     The trouble he had in the last  and the Manner he discharged it Doctor Morgan can best give an Account of.
                     In the Hospital Arrangements which immediately followed the dismission of Doctor Morgan he was requested to accept as a Temporary appointment the office of Junior Surgeon, which he did.  And the first of April 1778 he was appointed Assistant Deputy Director being the first of this appointment.  It appears from the Arrangement that the Trust and respectability of this office was more considerable than that of a Senior Surgeon but afterwards Congress transferred certain Powers from the deputy Director to the Surgeons and Physicians in Chief, so that when the late arrangement was  the office was formd to have little other duty to it, than of Purveyor, on which account in the late arrangement, it is probable Doctor Ledyard was appointed Assistant Purveyor in which Station he still continues.  
                     Thus by unforeseen, and therefor unavoidable courses he has got entirely out of the Line of his professional business in the Hospital Department, to which it is his desire and earnest wish to be restored.
                     
                  
                  
               